DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 and 8-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Number 5,823,582 to Frolov et al.
Frolov et al. disclose a bar handle (10) with incorporated lock, the bar handle comprises: a tubular element (12), for gripping said bar handle, installed on a face of a door by way of interposition of: at least one spacer element (177), a lock (20) which is at least partially contained inside said tubular element, said bar handle comprising a release device (figure 1) configured for releasing said lock, configured to be operated manually with a pusher element (30) installed on said tubular element, as in claim 1.

Frolov et al. further disclose first and second oblique slots (42 and 46) are disposed on said longitudinally-extended plate-like slider, wherein said first and second oblique slots are passed through respectively by first and second pins (40 and 46), as in claim 5, as well as a lower support (18) and an upper support (19) connected by a pair of parallel rods (15) spaced apart, wherein said longitudinally-extended plate-like slider is installed between said lower support and said upper support (as shown in figure 1), as in claim 6.
.

Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The claims are allowable over the prior art of record because the teachings of the references taken as a whole do not teach or render obvious the combination set forth, including that of the bar handle having a gearwheel which interacts with two mutually opposite rack elements, including a first rack element coupled with an upper end thereof to a lower end of said longitudinally-extended plate-like slider, and a second rack element coupled with a lower end thereof to a counterweight.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following patents are cited to further show the state of the art with respect to door handles:
U.S. Patent Number 10,844,637 to Yalamati et al.; U.S. Patent Number 10,072,444 to Lehner, Jr. et al.; U.S. Patent Number 8,851,530 to Geringer et al.; U.S. Patent Number 8,528,946 to Shen; U.S. Patent Number 7,849,718 to Ambrass; U.S. Patent Number 7,070,210 to Lin; U.S. Patent Number 6,511,104 to Horgan, Jr.; U.S. Patent Application Publication Number 2009/0183538 to Peng.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BOSWELL whose telephone number is (571)272-7054. The examiner can normally be reached M-R: 9-4; F 9-12.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571) 272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHRISTOPHER J BOSWELL/ Primary Examiner, Art Unit 3675                                                                                                                                                                                                        


CJB /cb/
November 19, 2021